Title: To Benjamin Franklin from Henri van Laaschet, 2 July 1777: résumé
From: Laaschet, Henri van
To: Franklin, Benjamin


<Crefeld in Cleves, near Meurs, July 2, 1777, in French: I ask your help in a matter that cannot succeed without you, and on which my peace of mind depends. My three brothers and a sister are settled in Pennsylvania: I can no longer write them via England, and ask you to forward the enclosed packet or tell me how I can get it into their hands. My brother Christian received a legacy here, and agreed to take it in America in goods. I bought all sorts of merchandise and sent them to Rotterdam in 1774; but they were not sent on, and in November, 1775, were almost ruined in a flood. I am old, and before I die I want to let my brother know the state of his affairs. Will you send me a word in reply?>